Citation Nr: 1716579	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The appellant served on active duty from June 1988 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 administrative decision in which the RO determined that the appellant's March 1991 discharge is not honorable and is a bar to VA benefits.  The appellant filed a notice of disagreement in August 2009, and the RO issued a statement of the case in June 2010.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

The Board notes that the RO, in a September 1991 administrative decision, had previously determined that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  The appellant did not appeal this decision.  In a March 1998 administrative decision, the RO determined that new and material evidence had not been submitted to reopen this claim.  The appellant did not appeal this decision. 

In November 2011, the appellant and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In October 2012, the undersigned granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

In a November 2012 decision, the Board determined that reconsideration of the matter of whether the character of the Veteran's discharge from service constitutes a bar to eligibility for VA compensation benefits was appropriate.  On de novo review, the Board found that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2013, the Court granted a Joint Motion for Remand (Joint Motion) filed by representative for the appellant and the VA Secretary, vacating the Board's decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion. 

In May 2014, the Board remanded for additional development the issue of whether the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits.  After accomplishing the requested development, the agency of original jurisdiction (AOJ) continued its finding that the character of the appellant's discharge from service constituted a bar to eligibility for VA compensation benefits (as reflected in a February 2016 supplemental SOC (SSOC)).  Subsequently, the matter was returned to the Board. 

As regards to representation, the record reflects that the Veteran was previously represented by the Military Order of the Purple Heart, as reflected in an August 2009 VA Form 21-22 (Appointment of Individual as Claimant's Representative).  In November 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Daniel Krasnegor as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2013).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the appellant has a separate, paperless, electronic Virtual VA file.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter decided herein have been accomplished.

2.  The appellant received four nonjudicial punishments, for unauthorized absence, disrespect toward a petty officer, disobedience of a lawful order, and making a false official statement and provoking speech, during service.

3.  The appellant's offenses constituted willful and persistent misconduct.

4.  The evidence does not suggest that the appellant was insane at the time of his offenses.

5.  The appellant's discharge under other than honorable conditions has not been
upgraded to an honorable or general discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to eligibility for VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Specific to the issue currently before the Board, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  ).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the matter at hand, the issue of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits arose following receipt of the appellant's August 2008 application for VA compensation benefits for depression and bipolar disorder.  The Board observes that VCAA notice was not provided prior to the October 2008 adjudication of the appellant's claim.  The October 2008 administrative decision itself informed the appellant that "[o]nly veterans with honorable service are eligible for VA benefits," and that he "can also ask the Service Department to change the character of discharge or [he] can apply for a correction of military records."  Then, the June 2010 SOC  provided the regulations governing character of discharge determinations and explained the reasons for determining that the appellant's service was not terminated by discharge or release under conditions other than dishonorable.  It also notified the appellant of the evidence needed to substantiate his claim and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thereafter, the appellant was afforded full opportunity to respond.  Furthermore, the appellant and his mother Veteran has been afforded the opportunity to present evidence and argument with respect to his claim, to include during the at a November 2011 Board video-conference hearing.  Notably, the transcript of that hearing, along with various documents  of record by the appellant and his representative, indicate that the appellant had actual knowledge of the information and evidence necessary to support his claim that his discharge from service does not constitute a bar to eligibility for VA compensation benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain, or to assist in obtaining, all relevant records pertinent to the matter herein decided.  Review of the record reflects that the appellant's service treatment records and service personnel records have been obtained by VA, including records of his in-service psychiatric hospitalization.  VA has also obtained the appellant's VA medical records and Social Security Administration records.  No other records have been obtained and, significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  A medical opinion pertaining to the question of whether the appellant was insane for VA purposes during the time at which he committed offenses leading to his other than honorable discharge was obtained in May 2010.  The report of that opinion is adequate for adjudication purposes, as it reflects consideration of all relevant evidence of record and contains sufficient detail upon which to decide his claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as 'a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2016).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

Relevant to the matter at hand, VA regulation provides that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12 (d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

In the instant case, the appellant served in the United States Navy from June 1988 to March 2014.  His DD Form 214 reflects that he was discharged in absentia under "other than honorable" conditions.  The narrative reason for discharge was "misconduct-commission of a serious offense."  

In September 1991, the RO issued an administrative decision wherein it was determined the appellant's period of service from June 17, 1988, to March 14, 1991, was considered to be under other than honorable conditions based upon willful and persistent misconduct, citing 38 C.F.R. § 3.12(d)(4) as the authority for the determination.  Pursuant to this designation, the appellant is entitled only to VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected.  The appellant contends that his mental health status during service mitigates his wrongdoing.  The appellant's attorney has also argued that the offenses leading to the Veteran's discharge were minor and did not constitute willful misconduct.  

Turning first to the evidence of record, in May 1989, the appellant sought psychiatric treatment following a suicide attempt, at which time he was diagnosed with a personality disorder, not otherwise specified, severe, histrionic, avoidant.  Records of treatment reflect that the appellant reported a "strong personality conflict" with his leading petty officer and note the Veteran's report of having received a non-judicial punishment for being at medical and refusing to leave before being seen.

Service personnel records include a January 1990 memorandum from the appellant in which he requests reassignment for humanitarian reasons due to his wife's psychiatric disorders.

A March 1991 service department report recommends separation by reason of misconduct due to a pattern of misconduct and misconduct due to commission of serious offenses.  This report notes that the appellant received four nonjudicial punishments, for unauthorized absence, disrespect toward a petty officer, disobedience of a lawful order, and making a false official statement and provoking speech.  The appellant was advised of his rights and "acknowledged that if separation is approved, characterization of service may be under other than honorable conditions."  The appellant had been assigned for temporary additional duty to Naval Support Activity in New Orleans while awaiting a hardship discharge.  He was described as having "become an extreme administrative burden to this command," and having "demonstrated complete disregard for the Navy, its rules and traditions," and having "deserved a discharge from the Naval Service under other than honorable conditions."  It was noted that he was "currently in an unauthorized absence status" and "immediate separation in absentia" was requested.  Later that month, he was granted separation for misconduct (serious offense) and was authorized an other than honorable discharge.  

In an October 1991 letter to the Naval Discharge Review Board, the appellant contended that his undesirable discharge was improper because of physical limitations caused by a back injury and circumstances surrounding his behavior.  He also believed he was discharged due to a personal dislike from the master chief of his base.  This dislike led to his being given undesirable assignments and to his feeling that, when he sought medical assistance to air his grievances, his mental instability allowed them to take advantage of him.  

The Review Board found that relief was not warranted because "[t]he applicant failed to show that there existed an error of fact, law, procedure, or discretion at the time of issuance of his discharge; and that his rights were prejudiced thereby."  The Review Board opined that the appellant's physical limitations did not excuse his failure to perform his required military duty or to adhere to Naval regulations, and did not justify his misconduct.  The Review Board rejected the appellant's allegation that he was not mentally stable when he waived his rights, as he indicated full awareness of the available options (including having his case heard by an Administrative Discharge Board or submitting a statement in rebuttal to the proposed discharge) and of the adverse consequences of a discharge under other than honorable conditions.  The Review Board noted that, even after "the applicant was given approval for Temporary Duty Humanitarian Assignment to New Orleans and recommended for transfer to the Naval Reserve, [] he continued to accumulate violations of the Uniform Code of Military Justice which ultimately led to his discharge."  The Review Board disputed the appellant's contention that he was seen by a psychiatrist merely for the purpose of stating his grievances, as records reflected that he was seen by the psychiatrist due to personal, financial, and family problems and was diagnosed with a personality disorder.  The Review Board found these problems insufficient to outweigh the acts of his misconduct.  The Board found no impropriety or inequity in the discharge.  

Medical records from a civilian facility, the Joellen Smith Psychiatric Hospital in New Orleans, reflect that a doctor at the Navy Medical Center had referred the appellant to this facility for at least a 72-hour evaluation after he had presented with panic attacks and possible substance abuse.  The appellant reported having panic attacks with a fear everyone was out to get him.  He reported having repeated verbal outbursts to a petty officer causing him to be taken to the brig for several weeks.  It was noted that the appellant had been harassing petty officers verbally for the past three weeks.  There were no reports of past psychiatric history.

The appellant reported that his troubles began in the military, and that the military was trying to give him an administrative discharge without benefits.  He repeatedly stated that the Navy had wronged him, and he described his own disastrous financial situation.  He reported that the military had not provided him with psychiatric treatment or allowed him to take medication.  The diagnostic impression was adjustment disorder with mixed features of anxiety and depression, and rule out alcohol abuse.  

A March 1991 psychosocial assessment notes that the appellant had had an unauthorized absence the prior week.  He reported the Navy had caused his problems due to stress.  He reported that he could not handle the military anymore, and that he tried to hang himself.  He reported having attempted suicide five other times in the past two years by taking aspirin, but he never ended up in the emergency room.  He blamed the Navy for his increased drinking.  He also described having been in jail for spilling/throwing coffee on a petty officer.  

A March 3, 1991, intake assessment notes a diagnostic impression of adjustment disorder with mixed features, and an impression to rule out alcohol abuse.  The treatment recommendations noted to rule out underlying psychotic process.  He was noted to have acute mild to moderate stress from his military administrative discharge without benefits.  He reported that he felt betrayed by the Navy.  

On March 5, 1991, the appellant was transported by ambulance from Joellen Smith Psychiatric Hospital in New Orleans to Keesler Air Force Base.

The appellant testified at his November 2011 Board hearing that he had never been in trouble with the law before his enlistment and that he had received meritorious promotion to third class petty officer during service.  He reported having suffered a traumatic event in service when they shipped him from being a boatswain to working with the gunners, where missiles were being fired all around him.  He testified that he sought mental health treatment, but he was denied.  He reported that he began deteriorating mentally and became antisocial, stating that "I was just deteriorating to where I was getting in trouble, and not knowing that I was actually breaking the law."  He checked himself into the civilian psychiatric hospital on his own, as he felt the Navy was not giving him the help he needed.  He reported that he was given the discharge paperwork to sign when he was in the hospital, and that he did not realize what he was signing because he was heavily medicated at the time.  He stated that he never committed a serious offense during service, as he was merely seeking medical treatment because he was ill.  The appellant's representative noted that, looking through the appellant's claims file, he did not see a serious offense.  He noted that the only offense he could see was that the appellant did not follow a direct order of a non-commissioned officer, a charge that did not rise to the level of serious offense.  He noted that, if the appellant did go AWOL, he did not have 180 days of continuous absence.  He argued that there were compelling circumstances in this case.  

As noted above, the appellant's discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17, as it was determined that the offenses leading to his discharge constituted willful and persistent misconduct.  Addressing first the contention that the appellant did not commit a "serious offense" while in service, the Board notes that in order for the appellant's offenses to be considered to have been minor, they must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the Board finds that the offenses committed by the appellant, consisting of nonjudicial punishments for unauthorized absence, disrespect toward a petty officer, disobedience of a lawful order, and making a false official statement and provoking speech, did interfere with his military duties and therefore may not be considered to be minor offenses.  

In addition, the record (including the statements that were made by the appellant in the course of seeking psychiatric treatment) clearly reflects that the appellant's presence was disruptive throughout the remainder of his service.  The Board thus finds the appellant's service may not be considered to have otherwise been honest, faithful, and meritorious.  (Parenthetically, the Board points out that the same conclusion was reached in its November 2012 decision.  Although that decision was vacated pursuant to the terms of the parties' Joint Motion, the Joint Motion found no error with the Board's finding in this regard.  Although the appellant's attorney continues to argue that the offenses committed by the appellant do not constitute willful and persistent misconduct, neither the appellant, nor his attorney, who represented him before the Court, has submitted additional evidence relevant to the matter after the appeal was returned to the Board.)

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully.  Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature.  Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.

In finding that the appellant is considered to have been discharged from service under dishonorable conditions for VA purposes, only a showing of insanity as required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) will overcome the character of discharge and consequent bar to benefits.  38 C.F.R. § 3.12(b).  

The appellant contends that his mental capacity was diminished to the point of insanity at the time of his offenses.  At his Board hearing, he attributed this deterioration to his having been transferred from his duties as a boatswain to working with the gunners.  He reported that being surrounded by firing missiles was traumatic for him, and that his mental health suffered to the point that he did not realize he was committing offenses.  

However, the applicable legal authority requires a finding of not merely mental illness, but of insanity.  Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  For VA purposes, an "insane person" is defined as one:

who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that phrase "due to disease" applies to all three circumstances provided in § 3.354(a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck, 13 Vet. App. at 539; Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  

In the instant case, the AOJ undertook development on the issue of whether the appellant was insane at the time that he committed the offenses leading to his other than honorable discharge.  Specifically, in May 2010, VA obtained a medical opinion addressing the question of whether the appellant was insane at the time of his offenses.  The VA psychologist reviewed the entire claims file and found it less likely than not that the appellant would be considered to have been insane for VA purposes during his service, at which time he committed offenses leading to his other than honorable discharge.  The psychologist's rationale was that the appellant had a consistent history of misbehaving during his brief time within the military, and that it was clear that the appellant was aware of his actions during these incidents.  The examiner stated that, within a month of being aboard his first vessel, the appellant was found in violation of Articles 86, 91, and 92 of the military code.  It was further noted that the appellant's suicide attempts were described by the appellant in his medical records as an attempt to get attention, which the clinician found to be an indication of knowing right and wrong, as well as of consequences.  The clinician further noted that the medical records showed a pattern of the appellant being able to manage his behavior when it suited him to do so, thus indicating control over his behavior and, while inappropriate at times, his adaptability to making adjustments to local customs.  The clinician stated that while the appellant may have been mentally unstable at the time of his discharge, he was not mentally incompetent or insane.  

Notably, in their Joint Motion, the parties did not find error with the VA psychologist's opinion or rationale.  Rather, the parties found that the November 2012 Board decision did not properly consider VA's multi-pronged definition of "insanity" as provided at 38 C.F.R. § 3.354(a).  Nevertheless, in its 2014 action, the Board determined it necessary to obtain an addendum opinion from the examiner who conducted the May 2010 VA examination, so as to ensure that the opinion fully addressed the insanity definition set forth in 38 C.F.R. § 3.354(a).  

In January 2016, the VA psychologist who had provided the 2010 opinion again reviewed the evidence of record and, in consideration of VA's definition of insanity, opinion as follows: "It is less likely as not that the [appellant] would be considered to meet the definition of insane as laid out in 38 CFR 3.354(a) during his service at which time he committed offenses that led to his other than honorable discharge."  The clinician went on to state that "[a]fter a review of the [appellant's] records, it becomes clear that the [appellant's] behavior was very unlikely due to disease" and that it was "far more likely that the [appellant's behavior was due to a characterological defect or other forces such as being significantly immature at the time."  Again, the VA clinician pointed out the appellant's "consistent history of misbehavior throughout his brief time in the military," reiterating that the appellant was found in violation of articles 86, 91, and 92 of the military code within a month of being aboard his first vessel, and that the suicide attempts were described in the appellant's medical records as an attempt to get attention.  The clinician then stated that while the appellant "may have become mentally unstable during periods of time while he was in trouble, it is far more likely that these were situationally bound and not as a result of an organic disease process," noting that the appellant's "behavior is more indicative of an individual that has either not adjusted well to military life/culture or is purposefully attempting to be removed from the military."  The clinician then again pointed out that the evidence of record makes clear that the appellant "was purposeful in his actions" and "controlling his behavior in order to best suit his perceived situation."

Upon review of the addendum opinion obtained, the Board finds it adequate to rely upon in this case.  The Board acknowledges that the appellant's attorney has argued that the clinician's opinion and portions of the rationale are at odds with one another such that the opinion is inadequate to rely upon, but does not so agree.  Notably, the appellant's attorney takes issue with the clinician's statement that the appellant may have been "mentally unstable during periods of time while he was in trouble" in comparison with the conclusion that the evidence does not suffice to meet VA's definition of insanity, pointing out that VA define an insane person as one who is "not mentally defective."  The VA clinician, however, found that the mental instability did not arise from a disease process, but rather, was situational in nature.  

As discussed by the Court in Zang, supra, under VA's insanity definition, the actions must be "due to disease."  Thus, regardless of whether the appellant, at the time he committed the offenses leading to his discharge, deviated from his normal method of behavior, interfered with the peace of society, or had become so departed from the accepted standards of community, without a demonstration or finding of an underlying disease process, the appellant cannot be found to have been insane at the time he committed the acts leading to his discharge.  See Zang, supra, 38 C.F.R. § 3.354(a).  Here, the VA clinician found that any mental instability was "far more likely that these were situationally bound and not as a result of an organic disease process," which would negate a finding of insanity as defined by VA, as the evidence does not establish that the appellant had a disease which led to his willful and persistent misconduct.  

The Board also acknowledges the argument made by the appellant's attorney that the VA clinician's opinion in this regard in inadequate to rely upon because the examiner failed to provide any explanation as to that specific conclusion.  While it is true that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), there is also no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the instant case, there is no indication that the VA clinician failed to consider any piece of relevant evidence before providing the requested opinion.  Although the clinician did not specifically discuss the notations in the service records of a personality disorder and/or adjustment disorder, the clinician indicated file review, to specifically include review of the service treatment records.  Thus, it can be presumed that the clinician was aware of these in-service diagnoses/impressions.  The Board also points out the VA does not consider a personality to be a diseases for disability compensation purposes.  38 C.F.R. § 3.303 (c) (2016) ("congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation").  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  

Further, reading the opinion as a whole and in context of the evidence of record, the VA clinician did set forth some rationale for his opinion, to include the appellant's consistent history of misbehavior and a demonstration that the appellant as able to able to manage his behavior when it suited him.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Lastly, the Board points out that the appellant has submitted no evidence, other than statements reflecting his own lay beliefs, that he was insane at the time he committed the offenses leading to his other than honorable discharge.  In this regard, the Board stresses that it is not placing a burden on the appellant to prove insanity.  Indeed, although previously, the burden was on the claimant to submit competent medical evidence that he was insane at the time of his offenses, (see Stringham, 8 Vet. App. at 449), the United States Court of Appeals for the Federal Circuit has held that the burden to prove "veteran" status by a "preponderance of the evidence" is no longer controlling law.  See D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000) (overruling Laruan v. West, 11 Vet.App. 80, 86 (1998) (en banc) and other cases holding that claimant must show "veteran" status by preponderance of evidence before benefitting from statutes reserved for veterans).  

Here, the Board is simply pointing out the absence of contrary medical evidence in this case to demonstrate that the Board need not weigh the VA clinician's opinion against other evidence.  Indeed, there is no evidence, other than the assertions made by the appellant and his attorney, to suggest that appellant was insane, as defined by VA, at the time that he committed the offenses leading to his other than honorable discharge.  Although the appellant believes that he was insane, the Court has held that a finding of insanity for VA purposes is a medical determination.  Zang, 8 Vet. App. at 253 (requiring medical evidence of insanity and noting that "[t]only evidence of record indicating that the veteran was insane at the time of the injury is his own assertion," which "is not competent medical evidence"); see Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007) (providing instances where lay evidence can suffice to provide diagnoses); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to render a diagnosis of insanity, especially in light of the VA clinician's conclusion to the contrary.  See Jandreau and Zang, both supra.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case inadequate.  Thus, the only competent, persuasive opinion to directly address the appellant's pertinent medical history weighs against the claim.  

Only the question of whether the appellant's discharge under other than honorable conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.  In this regard, it is sufficient to note that such an upgrade has been sought in the past, and was denied most recently in July 1996. 

In light of all the foregoing, the Board finds that the appellant's discharge from military service was issued under dishonorable conditions for VA purposes.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA compensation benefits for any disability resulting from disease or injury incurred or aggravated during that period of service.  Further, an exception is not warranted because the competent and probative evidence of record weighs against a finding that the appellant was insane at the time of the offenses causing his discharge.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 53-56 (1990). 


ORDER

The character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


